Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 1 of 26




                            U N IT ED STA TE S D ISTR ICT C O U R T
                            SOUTHERNDISTRICTOFFLORIDA              .   *
                                                                                                      t#
                                             C A SE N O .:                                           .
   SECURITIESANDEXCHANGECOMMISSION,                                                             U @
                               Plaintiff,

   V.
                                                                           FILED                    D.C.
   N EIL BU R K H O L z ,FR AN K B IA N CO ,
   PALM FINANCIAL M M AGEM ENT,LLG                                             h0k       2219
   A ND sH o % M A N A G EM EN T SY ST EM S,LLC ,
                                                                                ANGELA E.NOBLE
                                                                               cUERK u.s.()ISm cm
                               Defendants,and                                  s,!7.oFFLA.-MIAMI



   R H O DA BU R K H O LZ A N D SU ZA NN E BIAN C O


                               ReliefDefendants.

                                                        /

                                            C O M PLA IN T

          PlaintiffSecuritiesand ExchangeCommission(tûSEC''ortheûçcommission'')forits
   ComplaintagainstNeilBurkholz(1$Burkho1z''),FrankBianco CûBianco''),Palm Financial
   M anagement,LLC (ûûPalm M anagement'),andShoreM anagementSystems,LLC (ûûshore
   M anagement''),(collectively û'Defendants''),andReliefDefendantsRhodaBurkholzand
   SuzanneBianco allegesasfollows;

                                 SU M M A R Y O F TH E A CT IO N

                 DefendantsN eilBurkholzand Frank Bianco areknowingly operating aâaudulent

   investm entschem ethat,since atleast2014,hasraisedm orethan $6 million from atleast55
   investors,m any ofwhom are seniorcitizens.To solicitandretain investors,Defendantsfalsely

   representthatthey areadvisersand tiduciarieswhowillprotitablym anageinvestorassets.In
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 2 of 26




  reality,D efendantsBianco and Burkholz,tllrough atleasttwo investm entm anagem ent

  companies(Pa1m M anagementandShoreM anagement),knowinglymisappropriateinvestor
   assetsby diverting them to pay otherinvestorsand bytransferring fundsto them selvesand their

   spouses. Defendantshaveinvested lessthan halfofthefundsthatthey solicited,investm ents

  thathave resulted in near-totallossescaused by risky optionstrading.

                 To concealtheirm isappropriation and trading losses,D efendantsdeliverfalse

  reportsto investorsshowing thattheirassetshavebeen fully and profitably invested. ln these

   written and oralcom m unications,D efendantsm ischaracterize theirfunds'perform ance -

  typically claim ing m assive w eekly,m onthly,and yearly positive returns- and om itthatm ost

   investor fundshave eitherbeen m isappropliated orlost.

                 ln shorq Defendantsareoperatinga Porlzischem e.

                 D efendants'know ing m isconductis ongoing. They continue to seek investor

   fundson thebasisofm isrepresentationsand deceptive acts,and they continueto divertinvestor

   assetsto earlierinvestorsand to theirpersonaluse.So farin 2019,they haveraised over$1.49

   million. In Septem ber,Defendantsobtained $123,000 from anew 7o-yearold investorwhose

   entire investm entthey prom ptly m isappropriated.

                 Through theirfraudulentconduct,DefendantshaveviolatedSection 10(b)ofthe

   SecuritiesExchangeActof1934(ûûExchangeAd'')and Rule10b-5thereunder.Unless
   restrained andenjoined,Defendantsarehighlylikelytoengagein futureviolationsofthefederal
   secudties law s.

                 TheCommissionrespectfullyrequeststhattheCourtenjoin Defendantsf'
                                                                                rom
   com mitting furtherviolationsofthe federalseculitieslawsasalleged in the Complaintand order
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 3 of 26




   Defendantstopaydisgorgement,plusprejudpnentinterest,andamonetarypenaltybasedupon
   theseviolations.

                                  JU RISDIC TION A N D V EN U E

                  ThisCourthasjudsdidionoverthisactionpursuantto Sections21(d),21(e),and
   27(a)oftheExchangeAction (15U.S.C.jj78u(d),78u(e),and78aa(a)J.
                  ThisCourthaspersonaljurisdictionoverDefendantsandvenueisproperinthe
   Southern DistrictofFlorida because m any ofD efendants'actsand transactions constituting the

   violationsofthe Exchange A ctoccurred in the Southem D istrictofFlorida. Specifcally,Bianco

   and Burkholzplaced the tradesand sentm isleading comm unicationsfrom theprincipalplaceof

   business forPalm M anagem entand Shore M anagem ent,w hich is in the Southem D istrictof

   Florida.Burkholz and Biancoboth also residein theSouthem DistrictofFlorida.

                  ln connection with theconductalleged in thisComplaint,Defendants,directly or

   indirectly,singly orin concertwith others,madeuseofthem eansorinstrum entsof

   transportation and com m unication in interstate com m erce,and the m ails. Am ong otherthings,

   D efendantshave used em ail,the Intem et,and bank w iresto perpetrate their schem e.

                              DEFENDANTS AND RELIEF DEFENDANTN

          A . D efendants

          10.     Burkholz,age82,isaresidentofBocaRaton,Florida.He istheFounderand co-

   CEO ofPalm M anagem ent,and co-Founder and M anager ofShore M anagem ent. Burkholz and

   Bianco opened bank and brokerage accounts forPalm M anagem ent,Shore M anagem ent,and

   theirinvestm entfunds.They arethe cmly signatorieson thebank accountsand they exercise

   exclusivetrading authority overthebrokerageaccounts.
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 4 of 26




          11.    Bianco,age 70,isaresidentofPem broke Pines,Florida. He isco-CEO ofPalm

   M anagem ent,and co-Founderand M anagerofShore M anagem ent. Bianco and Burkholz

   opened bank and brokerage accountsforPalm M anagem ent,Shore M anagem ent,and their

   investm entfunds. They aretheonly sir atorieson thebank accounts,and they exercise

   exclusivetrading authority overthebrokerageaccounts.

           12. Palm M anagem entisan activeFloridalim ited liability com pany thatBurkholz

   and Bianco fonued in January 2014,with aprincipalplaceofbusinessin CoconutCreek,

   Flolida. Bianco and Burkholz are the principals and m anagers forPalm M anagem ent,an entity

   thattheyclaim managesan investmentfundcalledPalm FinancialFundLLC (çspalm Fund'').
   Palm M anagem entisnotregistered with the Comm ission in any capacity.

           13. Shore M anagem entis an active Florida lim ited liability com pany thatBianco

   and Burkholz form ed in M ay 2017,with aprincipalplaceofbusinessin CoconutCreek,Florida.

   Bianco and Burkholz aretheprincipalsand m anagersforShoreM anagement,an entity they

   claim managesaninvestmentfundcalledShorePartnersLLC (ltshoreFund'').Shore
   M anagem entisnotregistered with theComm ission in any capacity.

          B. R eliefD efendants

           14. R hoda Burkholz,age 77,isN eilBurkholz'sw ife and a residentofBoca Raton,

   Florida. RhodaBurkholz received atleast$157,564in investorproceedsfrom theseculities

   fraud alleged herein forno consideration and w ithoutany legitim ate claim to the funds.

           15. Suzanne Bianco,age 69,is Frank Bianco's wife and a residentofPem broke

   Pines,Flolida. SuznnneBianco received atleast$55,727 in investorproceedsf'
                                                                            rom thesecurities
   fraud alleged herein forno consideration and withoutanylegitim ate claim to the funds.
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 5 of 26




          C . O ther R elevantEntities

                   Palm Fund isa Florida lim ited liability com pany thatD efendants Burkholz and

   Bianco fonned,according to itspdvateplacem entm em orandum ,ûtforthepurposesofmanaging

   aprivate investm entfund thatwillbe engaged in an investmentstrategy asto achievean above-

   averagerate ofret'urn by allocating itsassetsto atrading strategy thatinvolvesthebuying and

   selling ofETF'Sand options.'' Investorsin the Palm Fund becom ettM em bers''with an ûslnterest''

   in thePalm Fund'sassetsand perform ance. Itism anaged by DefendantsBianco and Burkholz,

   acting by and througlzPalm M anagem ent. Specifically,the Palm Fund private placem ent

   m em orandum states thatD efendants Burkholz and Bianco are the kEprincipalsofthe M anager''

   forthePalm Fund and willhave ttday-to-day control''ofitsoperations.

          17.       ShoreFund isaFlorida lim ited liability company thatDefendantsBurkholzand

   Bianco fonned,according to an offering summ arythey drafted,ûtto provideinvestorswith short-

   term investm entretum sby utilizing sophisticated techniquesin public securitiesm arketssuch as

   stock optionsand index options.'' Investorsbecom eGsM embers''whoreceivean çûlnterest''in the

   Shore Fund's assetsand perfonuance. ltism anaged by DefendantsBianco and Burkholz,acting

   by and tllrough ShoreM anagem ent. Specifically,according totheoffering sum mary,Burkholz

   and Biancowill,on behalfofShoreM anagem ent,Stm anagethe gshore)Fund'sday-to-day
   operations.''

          18.      W ilesSystems,LLC ClW ilesSystems'')isaFloridalimitedliabilitycompany
   DefendantsBianco and Burlcholz fonned in July 2017.DefendantsBianco and Burkholz are

   identitied in FloridaDivision ofCorporation recordsastheiûM anagers''ofW ilesSystems.As

   discussed furtherbelow,Bianco and Burkholzbegan using W ilesSystem sto raiseinvestorfunds

   in M ay 2019.


                                                   5
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 6 of 26




           D . C ertain V ictim s

            19. Investor1isa69-yem=old residentoflllinois.In M arch 2019,he wired $25,000

  to Palm M anagem entwith theexpectation thatitwould beinvested in the ShoreFund in a

  m annerconsistentwith Defendants'representationsin fund docum entsand otheroraland written

   com m unications.

            20. Investor2 isan approxim ately 77-year-old residentofPhuket,Thailand.In April

   2019,hewired $25,000 to Palm M anagem entwith theexpectation thatitwould beinvested in

   the ShoreFund in amannerconsistentwith Defendants'representationsin fund docum entsand

   otheroraland w ritten com m unications.

            21. Investor3isa65-year-o1d residentofFlorida.ln January 2014,he entrusted

   $100,000 to AmazingProtitsGroups,thepredecessorto Palm M anagem ent,desir ating his

   paym entasa Ctfinancialinvestm ent.''In August2018,heentrusted another$130,000to Palm
   M anagem ent,noting thatthefundswerehistûhouseclosing investm ent.''

            22. lnvestor4 isa52-year-o1d residentofM aryland.ln October2017,lnvestor4

   entrusted $249,000 toPalm M anagement,noting thatthefundswererelated to açû401K

   investm ent.''

            23. lnvestor 5 is a 74-year-old residentofFlorida. On seven occasions from M arch

   2014 tllrough September2018,heprovided a totalof$139,000 to Palm M anagem entbelieving

   thatitwould be,andhad been,profitably invested,firstin the Palm Fund,then in the Shore

   Fund.

            24. Investor6isa6o-year-old residentofFlorida.In 2015,heinvested $100,000

   with Palm M anagem entwith theexpectation thatitwouldbeinvested in thePalm Fund in a




                                                 6
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 7 of 26




  m annerconsistentw ith D efendants'representations in fund docum entsand otheroraland written

  com m unications.

           25. lnvestor7 is a 77-year-o1d residentofFlorida.From M ay 2017 tllrough M ay

  2019,Investor7 and hiswifehaveinvested $875,000 with ShoreM anagem entand theShore
  Fund with the expectation thatitwould beinvested in amannerconsistentwith Defendants'

  representationsin fund docum entsand otheroraland written com munications.

                 lnvestor8isa77-year-old residentofFlorida.Between January 2014 and

   January 2016,sheinvested approxim ately $1.1million- virtuallyherentirelife savings- first
   w ith A m azing Profits Group,then w ith Palm M anagem entand the Palm Fund. H er

   com m unicationsw ith D efendants Bianco and Burkholz retlectherunderstanding thatherm oney

   had been protitably invested.

                                   THE FR AUDULEN T SCREM E
                D efendantsFalselvClalm To OperateLezitlm ateInvestm entFunds
                    So Thev Can Solicitand Then M isapnropriate FfcffvlAssets

                 From atleast2014 through thepresent,Defendantshaveoperated and continueto

   operate,from thisdistrict,whatthey claim to be legitim ate investm entm anagem entcom panies

   andinvestmentfundsthrough whichtheysolicitfunds,themajorityofwhichthey
   m isappropriate in a Ponzischem e or divertto theirpersonaluse. During thistim e,through

   m atelially false statem ents,om issions,and deceptive devices,D efendantshave solicited and

   obtained morethan $6 m illion from atleast55investorvictim s.M ostofthatmoney isnow

   gone,even asDefendantscontinueto solicitnew investorsand obtain new money.

           28. To createthe appearance oflegitim acy,Bianco and Burkholz giveprospective

   investorselaborateprivateplacem entmem oranda,subscdption agreements,andoperating

   ap eem ents.These docum entsclaim thatDefendantswillactively managethevictims'money in
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 8 of 26




   investm entftm ds thatpdm arily use securitiesoptions and hedging strategies,aided by an

   algorithm or otherproprietary investm entselection criteria,to earn profits.

           29. DefendantsPalm M anagementand ShoreM anagem ent,acting through Bianco

   and Burkholz,purportto actasthefunds'm anagersandunregistered investm entadvisers. The

   ftm d m aterials and related com m unications thatthey distribute to investors claim thatPalm

   M anagementwillbecompensatedthroughamonthly.167percentfee(twopercentannually),
   although this is som etim esw aived,asw ellas tllrough variouspercentagesofinvestm entgains,

   w hile Shore M anagem ent's com pensation ispurportedly derived only from variouspercentages

   ofinvestm entgains.

           30. M any ofDefendants'investorvictim sare seniorcitizensbetween theagesof65

   and 100,including severalFloridasm all-businessowners.Atleastsom ehaveliquidated their

   retirem entsavings and otherassetsto investw ith D efendants. B ased on D efendants'oraland

   wlitten representations,victim sbelievethatDefendantswillinvesttheirmoney,thatthey willbe

   entitled totheprofitscreated by positivetradingreturns,and thatthey mayredeem som eora11of

   theirm oney on reasonable notice. To transfertheirfundsto Defendants,m ostinvestors wrote

   checks f'
           rom personalaccounts,sm all-businesschecking accounts,orinvestm enttrustaccounts.

   M ore than 25 such checks included notationssuch asûûinvestm ent.''

                  Contrary to their claim s,D efendantsdo notprostably investvictim assets.

   Instead,Bianco and Burkholz know ingly charm elnew m oney in three w ays: to pay other

   investorspurported protits orredem ptions'
                                            ,to pay them selves;and to investthe m oney in a

   calamitoustrading strategy thathasincurred yearsofmaterial,undisclosed losses.

                  Forexample,in early2019,Bianco and Burkholz,on behalfofPalm M anagem ent

   and ShoreM anagement,solicited lnvestors1and 2to investin the ShoreFund by claiming that


                                                    8
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 9 of 26




   they operated legitim ate investm entfunds and advisory com panies and,in a M arch 2,2019

   email,byprovidingmateliallyfalsehistoricalresults(includingtûRet'urnonInvestment''or
   1çROI'')fortheShoreFund.DefendantsrepresentedthattheShoreFundhad a1134.4% RO1''in
   thelasthalfof2018 and a:126.3% ROl''through February 2019,when,in fact,thefund actually

   lost55% ofitsvalue betw een July 1,2018 and February 28,2019. Unaw are ofthis fact,and

   aftersir ing subscription agreem ents,lnvestors 1and 2 each wired Palm M anagem ent$25,000
   in M arch and April2019,respectively. They expected the m oney to be invested as Defendants

   represented in w ritten and oralcom m unications.

           33. lnstead,on M arch 21and 22,2019,Bianco andBurkholzused aportion of

   Investor1'sm oney to pay NeilBurkholz LLC and Frank Bianco lnc.$5,000 each for

   unexplained t'researchi''to pay an earlierPalm M anagem entinvestora$5,000 :lredemption''on

   M arch 26,2019*
                 ,and to give $5,000 ten dayslaterto anindividualwith whom they shared oftice

   space. Therestoflnvestor 1'sm oney rem ained in the Palm M anagem entchecking account,

   whereBianco and Burkholz used itfora variety ofexpenses,including stillmorepaymentsto

   otherinvestors.Defendantsused lnvestor2'sm oney to makeatleast$14,200 in dûredemption''

  paym entsto fourearlierinvestorson April9 and 15,2019,
                                                       .withdrew $5,000in cash on April11'
                                                                                         ,
   and paid the rem ainderto Frank Bianco lnc.and N eilBurlcholz LLC forEûresearch.''

                 D efendants Bianco,Burkholz,and Shore M anagem entthusm isappropriated

   virtually allofInvestor 1's and 2'sm oney,yetBianco provided them w ith weekly updates in

  w hich he and Burkholz claim ed thatInvestors 1 and 2 w ere invested in the Shore Fund and that

  thevalueoftheirinvestm entshad increased dramatically.Theserepresentationswere false.

           35. A sbutoneexample,on August16,2019,Bianco emailed Investor1and lnvestor

  2,carbon copying Burkholz,a tlswing Trading Repolt''whichheclaim ed was:ûaweekly update
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 10 of 26




   ofthe Fund perfonnance and youraccountbalance so you can m easureourprogressagainstthe

   S& P 500.'* Thisreport,like others,w as sir ed ttcordially,Frank Bianco and N eilBurkholz.'' ln

   theAugust16reporq Bianco and Burkholz falsely claim ed thatInvestor1and lnvestor2 each

   had a:13.141% position''in theShoreFund equalto it$43,505.''
           36. Contraryto the Defendants'falsereports,they neverplaced eitherofthese

   investors'm oney in a brokerage account. Rather,asdescribed above,Bianco and Burkholz

   spentalm ostal1oftheseinvestors'm oney m onthsbefore they sentthe report. M oreover,asa

   resultofthe signiticantundisclosed trading losses,aposition ofçç3.141% ''in theShoreFund's

   brokerageaccountinAugust2019wouldhavebeen equaltojustover$8,000,not11$43,505.''
                 Bianco and Burkholz,by and through ShoreM anagem entand Palm M anagement,

   haveknowingly engaged in thissam etypeoffraudulentand deceptivem isconductforyears.

           38. Forexample,onAugust1,2018,lnvestor3 wrotea $130,000 check to Palm

   M anagem entfrom hom e sale proceeds,noting thatthe check w ashisûkhouse elosing

   investm ent.''On August8,2018,Bianco and Burkholz deposited Investor3'sfundsinto Palm

   M anagem entbank account-4900,which onlyhad abalanceof$157 beforethedeposit.

   Between August9 and September4,2018,Bianco and Burkholz,acting by and through Palm

   M anagem ent,used Investor3'sfundsto m akepaymentsof$80,700to seven earlierPalm
   M anagem entinvestors. They also used the m oney to pay N eilBurkholz LLC and Frank Bianco

   lnc.$10,000each forGEresearch''and to pay $1,200 forPalm M anagement'sofficerent.
           39. Otherexam plesabound. O n Septem ber 17,2018,thebalance in Palm

   M anagement'schecking account-4900 wasonly $2,715.'
                                                     Fhatday,Investor5transferred

   $40,000 to the Defendantsbelievingthatitwould initially be invested inthePalm Fund and then

   m oved to the ShoreFund. Investor5'sm oney neverm adeitinto abrokerageaccount. Rather,


                                                 10
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 11 of 26




   betw een Septem ber20 and October2,2018,Bianco and Burkholz,acting by and through Palm

   M anagem ent,fraudulently and deceptively used theentire $40,000 to pay purported investm ent

   returlzsand redem ptions to five otherPalm M anagem entinvestorsand to pay Palm

   M anagem ent'srent.

           40. N onetheless,B ianco and Burlcholz repeatedly and falsely told Investor 5 thathis

   m oney wasprofitably invested - firstin thePalm Fund and,afterpurported 2019 transfers,in the

   Shore Fund. A sbutone exnm ple,in an August24,2019 ûtshore PartnersReport''Bianco

   emailed to lnvestor5 and two othervictim s,Bianco and Burkholz- who both sir ed thereport-

   falsely claim ed thatthe assetsin the ShoreFund included 1:$84,32255in EtYTD Funding''from
   lnvestor 5. ln fact,Investor 5'sm oney neverm ade itinto the Shore Fund brokerage accountand

   could nothavettfunded''the ShoreFund.

           41. Stillotherexnmplesofthisfraudulentand deceptiveconductfurtherrevealthe

   extenttowhichDefendantsareknowinglyoperatingaPonzischeme.OnOctober10,2017,
   lnvestor4transferred $249,000 to Palm M anagem entviaa check noting thefundswererelated
   to a $$401K investm ent.'' Bianco and Burkholz nevertransferred lnvestor4'sm oney to a

   brokerageaccountnorinvested itin anyway.Rather,by October16,2017,Bianco and

   Burkholzhad used Investor4'sfundsto pay $200,000 to abusinessassociate,to pay Neil

   Burkholz LLC and Frank Bianco lnc.$5,000 each forçlresearch,''to pay lnvestor8a $13,000

   çiredemption,''and to pay Investor6 a$20,000 ûtredemption.''
    D efendantsH aveIncurred H uze Tradinz LossesbutContinue to TellVictims ThatthePalm
                Fund and the ShoreFundH aveEnioved Outsized PositiveReturns
                 To the extentthatDefendantshaveperformed any actualtrading ata11on behalf

   ofinvestors,they routinely incurhugetrading losses. To concealthelossesandthepreviously

   described m isappropriation ofinvestorassets,Biancoand Burkholz,acting on behalfofPalm

                                                 11
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 12 of 26




   M anagem entand Shore M anagem ent,regularly m ake and send m aterially false investm ent

   reportsto investors. ln these reports,Bianco and Burkholz lcnowingly m isrepresentpositive

   investmentreturnsand accountbalancesin the fundstheym anagetohidethepam entsmade to

   otherinvestors,them selves,their related entities,and ReliefD efendants.

           43. Forexample,oftheapproximately $664,480 in investorfundsthatBianco and

   Burkholz deposited in the ShoreFund brokerageaccount-1244 from M ay 1,2018 through June

   30,2019,about$239,439 waslostin 14 m onths- anetdeclineofover41% .
           44. On July 25,2019,Bianco and Burkholz transferred therem aining fundsf'
                                                                                   rom

   brokerageaccount-1244 to a new ShoreFund brokerage account,-0732,where,afterrealizing

   som egainsin July2019,the accountlostover50% ofitsvaluein August2019 tlzrough fruitless

   trading.
           45. D espite these losses,Bianco falsely told victim sthatthe Shore Fund experienced

   continuous,outsized gains. Forexam ple,Bianco emailed investm entreportsdated M ay 4,11,

   18,25 and June 1,2019 to lnvestor7,a Shore Fund investorand oneofthisfraud'sbiggest

   victim s. ln those reports,carbon copying Burkholz,Bianco claim ed thatthe Shore Fund

   experienced weekly gainsin M ay of6.3% ,2.6% ,7.7% ,6.7% ,and 3.2% ,and thattheassetsin

   the fund increased from $795,768 to $1,101,582 overthesnm eperiod.

                 In reality,the only ShoreFund brokerage accountin use atthattime,-1244,lost

   approxim ately 50% ofits value in M ay 2019,ending thatm onth w ith a netliquidation value of

   only $335,353.

           47. Sim ilarly,on August31,2019,Bianco sentan em ailto lnvestors 5 and 7 in which

   heclaim ed thattheShoreFund hasachieved ayearto date16109.3% RO1.'' Bianco senta

   separate em ailthesam eday to lnvestors 1and 2 m aking the sam efalseclaim .In truth,between



                                                  12
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 13 of 26




   January 1andAugust31,2019,theShoreM anagementbrokerageaccount-1244 (andits
   successor-0732)lostapproximately48% ofitsstartingvalueandnetmoniesreceived.
          48. In the emailto Investors5 and 7,Bianco also stated thatheand Burkholzhad

   withdrawn $196,000in û'Fees''even though they wereonly entitled to feesiftheShoreFund
   achieved substantialpositivereturns. ln fact,Bianco and Burkholzknew thattheShoreFund

   brokerageaccountactually incurred substantiallossesduring theweeksandm onthsleading up to

   the A ugust3l,2019 em ail.

           49. Bianco and Burkholzhaverepeatedlym isled investorsaboutinvestm entlossesin

   thePalm Fund foryearsaswell.

           50. In M arch 2015,forexam ple,the Palm M anagem entbrokerage accountsustained

   alm ost$800,000 in trading losses,about54% ofitsvalue.Aûertheselosses,thebrokerage

   account- which held pooled assetsfrom severalinvestors- had atotalvalueof$677,850.
   Nonetheless,Burkholz and Bianco sentlnvestor8 afabricated investmentreportthatshowed a

   2.31% return forM arch 2015,and claim ed thatherprincipalinvestm entof$788,000had grown

   to $967,232.Asthe fund m anagers,Defendantsknew thatthisexceededtheactualbalanceof

   thePalm M anagementbrokerage accountby alm ost$290,000.
           51.   Neverthcless,D efendants Bianco,Burkholz,and Palm M anagem entcontinued to

   know ingly send Palm Fund investors false reports. The follow ing chartretlectsthe returns

   Bianco and Btlrkholzreported toPalm Fund investorsasa v oup,including Investors5 and 8,

   versusactualreturnsfortheperiod August2015 through August2016:




                                                  13
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 14 of 26




                            M onth    R e orted R eturns   ActualR eturns
                            8/2015    -1.06%               -62.65%
                            9/2015    1.68%                -43.08%
                            10/2015   1.81%                -30.48%
                            11/2015   2.12%                -4.05%
                            12/2015   2.21%                6.59%
                            1/2016    -1.47%               -114.27% 1
                            2/2016    1.82%                -29.18%
                            3/2016    1.57%                -61.73%
                            4/2016    1.69%                -17.98%
                            5/2016    2.46%                5.33%
                            6/2016    2.02%                -8.46%
                            7/2016    1.98%                0% (notradin )
                            8/2016    1.52%                0% (notrading)
           52. A sbutone exam ple ofthe foregoing false reports,on August10,2016,Burkholz

   sentthe Palm Fund July 2016 Reportto 25 individuals,including 20 individualswho com bined

   had invested approxim ately $2.3 m illion asofthatdate.Burkholzand Bianco co-sir ed the
   report,which reflected thefalseretum ssetforth in thechartabove from January through July

   2016,and furtherstatedllgajftercompletingsevenmonths,ourFundhasgained 10.46% in
   2016.95 Burkholz and Bianco knew thattheirrepresentations to investorsin thisreportw ere

   m aterially false.

           53. ln truth,the Palm Fund brokerage accountincurred signifcantlosses from

   January to June 2016 followed by no trading - and thusno trading gains- in July 2016 atall. A t

   theend ofJuly 2016,theaccountbalancewasonly $4,381.
           54. Notwithstandingthem assivelosses,Burkholz and Bianco'sJuly 2016 report

   furtherfalsely stated:

                  The ûconsistentgain strategy'w e utilize atPalm FinancialFund is
                  reflected in ourresults. O urhybrid strategy incorporates the safety ofa
                  m utualftm d w ith the trading strategy ofa hedge fund to consistently

   lDuringJanuary 2016,the accountreceived new deposits,which during themonth were completely lost
   through trading,resulting in a m onthly lossexceeding the opening accountvalueand thusm eaterthan
   100% .
                                                   14
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 15 of 26




                 produce above average gains....Our ûall-direction'system continues to
                 prove itselfin up m arkets and dow n m arkets,usually producing superior
                 results.

   Burkholz andBiancoknew thattheserepresentationsto investorswerealso materially

   false.

                 Bianco and Burkholzhavecontinued to send such falsereportsto Palm Fund

   investorsthrough recentm onths. Forexam ple,follow ing investm entlosses and withdraw als,the

   Palm Fund brokerageaccount-5095hasheld only $203 sinceJune 2018.Notwithstanding this
   neartotaldepletion and com plete lack oftrading forthe last16 m onths,Burltholz and Bianco

   reported to Investor6 the follow ing returns forthe Palm Fund forthe period July 2018 tluough

   June 2019:


                      M Oàth        Re 'orted RehH     'Ad ualReturn
                      7/2018        2.60%               0%
                      8/2018        2.18%               0%
                      9/2018        1.87%               0%
                      10/2018       -1.73%              0%
                      11/2018       1.01%               0%
                      12/2018       -1.49%              0%
                      1/2019        3.32%               0%
                      2/2019        2.17%               0%
                      3/2019        2.29%               0%
                      4/2019        2.84%               0%
                      5/2019        -1.91%              0%
                      6/2019        3.01%               0%


                 Further,in a July 19,2019 em ail,Burkholz told Investor6 thathe stillhad

   $49,837invested in thePalm Fund asofJune30,2019,and thatthePalm Fund'sûitwelvemonth

   trailing gain was 17.17% .''Defendantsknew thattheirstatem entsto Investor6 werefalse

   because,asnoted above,thePalm Fund brokerageaccounttheym anagehasheldonly $203 f'
                                                                                   rom

   June 2018 through the present.


                                                 15
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 16 of 26




           57. A sa resultofthese undisclosed losses,and as desclibed above,D efendantshave

   been forced to use otherinvestors'assetsto pay investorsthatw ish to redeem som e oftheir

   purported eam ings- the hallm ark ofa classic Ponzischem e.

           58. lnvestor6 is a case in point. A tvarioustim es since 2017,Investor 6 has soughtto

   withdraw approxim ately $10,000 to $15,000 ofhisinvestm enttopay forexpenses,including

   billsrelated tohurricane dam age.In response to theserequests,Bianco and Burkholzim posed

   sir ificantdelays. W hen they have tinally honored lnvestor 6'sredem ption requests,they have

   repeatedly paidhim with new money thatthey solicited f'
                                                         rom otherinvestors.Asdiscussed

   above,on October16,2017,Bianco and Burkholz diverted $20,000 oflnvestor4'sm oneyto

   m eetlnvestor6'sredem ption request,and on August13,2018,they misappropriated $10,000

   from Investor3 to m ake anotherredem ption paym entto Investor6.

                       DefendantsEnzazein a VarietvofAdditionalDecentiveActs
                           toD iscourazeInvestorsfrom M akinz W lthdrawals
           59. To perpetuate their schem e,D efendantsem ploy a vadety ofm ethodsto

   discouragewithdrawals.A sdescribed above,these includeprovidingredemption paym ents

   draw n from otherinvestors'm oney and sending false investm entreports intended to reassure

   investorsthattheirassetscontinue to m ow .

           60. For certain key investors,how ever,Defendantsengage in m ore elaborate efforts.

   lnvestor8,whohasgiven over$1,000,000to Bianco,BurkholzandthePalm Defendants,has
   received periodic redemption paymentsofapproxim ately $10,000 to $15,000nearly everym onth

   sinceJanuary 2015,purportedly drawn exclusively from thetrading protitson herinvestment.In

   fact,Defendantsfrequently m adethoseredemption paym entswith m oney theyreceived from

   otherinvestors.




                                                 16
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 17 of 26




                  M ore recently,Bianco,Burkholz,and Shore M anagem enthave solicited and

   lulled investorsinto theirschem e by providing them the ability to view ,in real-tim e,the Shore

   Fund brokerage accounts-1244 or-0732 in which theirassetspum ortedly sit. W hile

   superficially reassuring,thisirm ovation in theirschem e rests on tw o fundam entaldeceptions.

            62. First,Bianco and Burkholz have separately told atleasttwo differentp oups of

   investorsthatthem oney they can see in theShoreFundbrokerage accountistheirsalone,except

   to the extentBianco and Burkholz have them selvesinvested. For exnm ple,in an A ugust 16,

   2019 em ail,Bianco told Investors 1 and 2 thatthe m oney in the accountwas 6.282% theirsand

   ::93 7199$55the ûim anager's position.''

            63. ln truth,D efendantsknew thataccording to bank and brokerage records,the

   assets in the Shore Fund brokerage accountcam epdm arily from Investor7 and his son. This

   deceptive tactic allow ed Bianco and Burkholz to concealtheirm isuse and diversion ofInvestor

   l'sand 2's assets,w hich neverreached a Palm Fund orShore Fund brokerage account.

            64. The second deception concernsthe am ountofassetsin the Shore Fund brokerage

   account. The Shore Fund brokerage accountstatem ents contain inform ation aboutboth a Sdtotal

   accountvalue''and a ilcash value.'' The ûtcash value''figure doesnotaccountforthe open

   securities positionsin the account,which can actasboth assetsand liabilities. The tûtotalaccount

   value''is the netliquidation value ofthe brokerage accountw hen a1lofthese assetsand liabilities

   are netted out- in otherwords,how m uch the accountis really w orth. Because the ltcash value''

   tigure doesnotinclude liabilities in the account,itisoften m uch largerthan the netliquidation

   value.




                                                   17
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 18 of 26




           65. For exam ple,the July 2019 Shore Fund brokerage account-1244 sum m ary

   showeda cash valueof$1,345,988whilethetotalaccountvalue- in otherwords,theaccount's

   netliquidation value,calculated asassetsminusliabilities- wasonly $430,705.

           66. D efendants Bianco and Burkholz,acting also by and through Shore M anagem ent,

   have repeatedly and exclusively cited the çûcash value''tigtzre to Shore Fund investors,both

   verbally and in w eekly em ailreports. ln these know ingly fraudulentreports,they also used the

   tlcash value''tigure,notthe actualaccountvalue,to calculate purported investm entrettzrns.

           67. For exam ple,in the A ugust24,2019 tûshore PartnersReport''thatBianco em ailed

   to lnvestors 5 and 7 w ith a copy to Burkholz,Bianco m ade no m ention ofthe actualaccount

   value,instead noting only the tlaccountcash balance''of$1,349,517,which hethen used to
   calculate w eekly,m cmthly and annualretunas. To reinforce investors'understanding thatthe

   tûcash value''figureistheacmalvalueofthe fund,Bianco stated in theAugust24th emailthat

   theçûyeartodategainforinvestorsis$615,845(108.0% ROl).''(Emphasisinoriginal.)
           68. ln fact,atthe end ofJuly 2019,D efendantsknew thatthe Shore Fund brokerage

   account'sactualvalue- itsnetliquidation value- wasonly $430,705,afigurethatfellto only

   $255,997byAugust31,2019 and $160,396 am onth later. Defendants'falseclaimsaboutthe
                                                                             (

   value ofthe Shore Fund brokerage accountconcealed these losses.

           69. In com m unicationsw ith the Shore Fund investorsthatcan view the Shore Fund

   brokerage accountonline,when directly asked aboutthe discrepancy,Bianco and Burkholz have

   falsely stated thatthe realvalue ofthe accountisthe ûlcash value''tigure,and thatthe ûttotal

   accountvalue''figureisaresultofthebrokeragetirm 'serror.




                                                   18
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 19 of 26




           70. Thisdeceptive tactic has had the desired effect. U ntilrecently,investors in the

   ShoreFund(includingInvestors1and2,who thoughttheywereinvested intheShoreFund)
   believed thettcash value''represented theactualvalue ofthebrokerageaccount.

                 ln lateAugust2019,lnvestor7 soughtto redeem hisentireinvestm entin the

   ShoreFund. BecauseBianco,Burkholz,and Shore M anagem ent1ed him to believe a11but

   approximately$80,000oftheassetsintheShoreFundbrokerageaccount(lnvestor5'ssupposed
   position)werehis,lnvestor7thoughthisstakehadgrowntothetscashvalue''figureofroughly
   $1.3m illion.ln fact,asaresultoftrading losses,the Shore Fund wasworth only$255,997atthe

   endofAugust2019-adrop intheactualaccountvalueofnearly$180,000injustfourweeks.
           72. To avoid revealing his fraud,Bianco resisted lnvestor7's redem ption request. H e

   soughtto pacify lnvestor7by telling him thathewould be able to withdraw $1.3 million cash

   from the accountiflnvestor 7 agreed to delay his redem ption forlssix to eightw eeks.'' A s

   discussed furtherbelow ,D efendantsBianco,Burkholz and Shore M anagem enthave been unable

   to 1 1511Investor7'sredemption requestto date.

                Defendants Continue To DeceiveInvestorsandSolicitNew Victim s
           73. Defendantshaveraised over$1.4 m illion in 2019,including atleast$769,000
   from atleast11 new investorssince M arch 2019. One new investor,a 70-yearo1d sm all

   businessownerin South Florida,invested over$123,000 with Palm M anagementasrecently as

   September2019. Othernew investorshavealso m adepaym entsto thePalm Fund,theShore

   Fund,and W iles System s,a new entity thatBianco and Burkholz have incorporated into their

   schem e. In addition,Bianco and Burkholzhaveopened atleasttwonew brokerage accountsin

   M ay and July 2019 to continuetheirfraud,including oneunderthenameofW ilesSystems,into

   which theyhavedeposited atleastsix investors'm oney.Defendantshavealso continued to


                                                   19
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 20 of 26




   makeknowingly fraudulentredem ptionpapnentsto earlierinvestorsand continueto solicit

   m ore fundsfrom existing investors.

           74. For exam ple,in a Septem ber21,2019 em ailto Investors 5 and 7,carbon copying

   Burkholz,Bianco again soughttoreassurelnvestors5 and 7thatthe ShoreFund would çûreach

   ourtargetof$1,345,000 around Oct31st.'' ln thatem ail,however,Bianco suggested thatabsent

   additionalfundsfrom Investor7,hemay notreach the$1.345 million target.Bianco complained

   thathe had counted on additionalcash contributionsfrom lnvestor 7,and that,because Bianco,

   Burkholz and Shore M anagem entlido nothave the proper capitalto trade,''they ûûcould use

   $200,000toinsureg-Wcjthedesiredoutcome,resumerowth,andgetNetLiquidityover$1
   million.''(emphasisinoriginal).
                 In thatem ail,Bianco also stated thatthey deposited $197,000oftheirown money

   into the Shore Fund to im prove liquidity,w hen in factD efendantsknew thatthey sim ply

   transferred otherinvestors'm oney:$100,000 from theW ilesSystem saccount,and $97,000 from

   the new ,7o-year-old Palm M anagem entinvestordiscussed above. B ianco and Burkholz used

   therestofthatnew Septem ber2019 investm ent- $25,000 - to satisfy aredemption requestfrom

   lnvestor 1.

           76. D uring a callon O ctober2,2019,Bianco again asked Investor 7 foranother

   $200,000. Investor7stated thatsuch arequestwasinconsistentwith Bianco'splior
   representationsaboutthe Shore Fund's value. Bianco subsequently adm itted to Investor7 that,

   absentadditionalinvestorcontributions,the fund would be ûtw orthless.''

                 Despitelnvestor7'sunfulfilledredemption request,in October2019,Biancoand

   Burkholzcontinued to siphon investorm oney f'
                                               rom theShoreFund brokerageaccount. For

   example,Burkholzdiverted $5,000to him selfand then transferred $4,800 tohiswifefora


                                                 20
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 21 of 26




   Purported ûûoftice expense.'' They also paid over$28,000 in redemptionsto investorsin thePalm

   Fund and W iles System s from Shore Fund investorassets.

              B urkholz and B ianco H ave Jffw ppr/prfcfe: Investors'F unds to Enrich
                                    Them selves and Their W ives

           78. Bianco and Burkholz misappropriated approxim ately $880,000 ofinvestorfunds

   by reimbursing themselvesand transferring proceedsoftheirfraudulentschem eto theirspouses.

   Palm Fund docum ents entitled Palm M anagem entto take,in som e cases,only tw o percentof

   alm ualassetsunderm anagem ent- pro-rated m onthly - asa fee,along with a percentage of

   positiveinvestmentretum s.Forthe Shore Fund,Bianco and Burkholz ar eedthatShore

   M anagem ent'sonly com pensation w ould be a percentage ofthe positive returns,to be taken only

   on returnsthatexceeded 10 percentannually.

           79. From February 2014 through M ay 2019,Bianco and Burkholz wrote them selves,

   ortheir eponym ous com panies,Frank Bianco lnc.and N eilBurkholz LLC,m ore than 120

   checksfrom investorfunds.

                 ln total,Bianco and Frank Bianco Inc.took atleast$436,048 in investorfunds
   betw een Janual'y 2014 and Septem ber2019. Burkholz and N eilBurlcholz LLC took atleast

   $433,041in investorfundsduringthissameperiod. Both took more in October. Even had they
   notobtained investorm oney through m isrepresentationsand deceptive conduct,the m oney they

   took as feesvastly exceeds the two percentto w hich they w ere,atm ost,entitled as m anagersof

   the Palm Fund. Further,in lightoftheirsubstantialtrading losses,D efendantsw ere entitled to

   little,ifany,perfonnance-based com pensation.

           81. Between 2014 and 2019,Bianco and Burkholz each subsequently paid substantial

   portionsoftheseinvestorfundsto theirwives,ReliefDefendantsSuzanneBianco and Rhoda




                                                 21
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 22 of 26




   Burkholz,respectively.SuznnneBiancounjustlyreceivedatleast$55,727from FrankBianco
   Inc.and RhodaBurkholzreceived atleast$157,564 from NeilBurkholzLLC.

            82. Thesepaymentsto theReliefDefendantsrepresentproceedsoftheDefendants'

   fraudulentschem e alleged herein and,because R eliefD efendants w ere notentitled to those

   funds,aresubjecttodisgorgement.

                                   FIR ST C LA IM FO R R E LIE F

           F raud in C onnection w ith the Purchase or Sale of Securities in V iolation of
                   Section 10(b)and Rules10b-5(a)and (c)ofthe Exchanze Act
                                       (AgainstAIIDefendants)
                 The Com m ission repeatsand reallegesParagraphs 1 tlarough 82 ofthisCom plaint

   asiffully setforth herein.

           84.   By engaging in the conductdescribed above,D efendantsknow ingly orrecklessly,

   in colm ection w ith the purchase or sale ofsecurities,directly or indirectly,by use ofthem eansor

   instrum entalitiesofinterstate com m erce'
                                            .em ployed devices,schem esorartitices to defraud;and

   engaged in acts,practices orcoursesofbusinessw hich operated orw ould operate asa fraud or

   deceitupon any person in connection with the purchase or sale ofany security,by using new

   investormoneytopaypreviousinvestors(Paragraphs31,33,37-41,57-60,75,77)by
   purporting to operate aslegitim ate companieswhilein factoperating asaPonzischem e

   (Paravaphs27-82),andbycreatinganddistributingfalseaccountstatements(Paravaphs 32,34
   -
       36,40,42-56,66-68).
           85.   By engaging in the foregoing m isconduct,Defendantsviolated,and unless

   enjoinedwillcontinuetoviolate,Section 10(b)oftheExchangeAct(15U.S.C.j78j(b)1and
   Rule10b-5(a)and(c)(I7C.F.R.j240.10b-5(a),(c))thereunder.



                                                  22
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 23 of 26




                                    SEC O ND C LA IM FO R R EL IEF

                Fraud in Connection w ith the Purchase or Sale of Securities in V iolation
                     ofSection 10(b)and Rule 10b-5(b)ofthe ExchanzeA ct
                                          (AgainstAIIDefendants)
          86.    The Com m ission repeatsand reallegesParagraphs 1 through 82 ofthis

   Com plaintasiffully setforth herein.

          87.    B y engaging in the conductdescribed above,D efendants know ingly or

   recklessly,in corm ection w ith the purchase or sale ofsecurities,directly orindirectly,by

   use ofthe m eans orinstrum entalities of interstate com m erce:m ade untrue statem ents of

   m aterialfacts orom itted to state m aterialfactsnecessary in orderm ake the statem ents

   m ade,in lightofthe circum stancesthey werem ade,notm isleading,by m isrepresenting

   toinvestorstheuse,valueandperformanceoftheirassets(Paragraphs31-60,66-69,
   75,77).
          88.    By engaging in the foregoing m isconduct,Defendantsviolated,and unless

   enjoinedwillcontinuetoviolate,Section 10(b)oftheExchangeAct(15U.S.C.j78j(b)jand
   Rule10b-5(b) (I7C.F.R.j240.10b-5(b)1thereunder.

                                     TH IRD C L A IM FO R R E LIE F

                                           U niust Enrichm ent
                                    (AgainstAlIReliefDefendants)
          89.    The C om m ission realleges and incom oratesby reference the allegations in

   Paragraphs 1 through 82,as ifthey w ere fully setforth herein.

          90. Section21(d)(5)oftheExchangeAct(15U.S.C.j78u(d)(5))states:ûllnany
   action orproceeding broughtorinstituted by theComm ission underany provision ofthe

   securitieslaw s,the Com m ission m ay seek,and any Federalcourtm ay grant,any equitable

   reliefthatm ay be appropriate ornecessary for the benetk ofinvestors.''

                                                23
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 24 of 26




                 A s described above,R eliefD efendants received investor funds and assets that

   w ere the proceeds,orare traceable to the proceeds,ofD efendants'unlaw fulactivities,as

   alleged in param aphs 1 through 82 above,and ReliefDefendantshave no legitim ate claim s

   to thoseproceedsand gaveno consideration forexchange ofthose funds.

          92.    ReliefDefendantsobtained thefundsand assetsaspartofand in furtherance

   ofthe securitiesviolations alleged in paragraphs 1 through 82 above and under

   circumstancesinwhich itisnotjust,equitable,orconscionableforthem toretainthefunds
   andassets.Asaconsequence,ReliefDefendantswereunjustly enriched.

                                     RELIEF REOUESTED

          W H ER EFO R E,the Com m ission respectfully requeststhatthe Courttind D efendants

   comm itted theviolationsalleged,and F antthefollowingrelief:



       Tem porarvRestrainine Order.Prelim inarv Iniunction.and Perm anentIniunction

          lssueaTemporary RestrainingOrder,aPreliminarylnjunction,andaPermanent
   lnjunctionrestrainingandenjoiningDefendantsfrom violatingSection 10(b)oftheExchange
   ActandRule 10b-5thereunderand aTemporaryRestrainingOrderenjoiningDefendantsfrom
   soliciting,accepting,ordepositing any moniesobtained from actualorprospectiveinvestors

   pending the resolution ofthisaction.

                                               II.

                            Diseorzementand Preiudem entlnterest

          lssue an Orderdirecting Defendantsand ReliefDefendantsto disgorge allprofitsor

   proceedsreceived from investorsasaresultofthemisrepresentations,actsand/orcoursesof

   conductcomplainedofherein,withprejudpnentinterestthereon.

                                               24
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 25 of 26




                                                  111.

                                        C ivilM onev Penalties

          Issue an Orderdirecting D efendantsto pay civilm oney penaltiespursuantto Section

   21(d)oftheExchangeActg15U.S.C.j78(d)J.
                                                  lV .

                                            ?kssetFreeze

          Enter an Orderfreezing the assets ofthe D efendants and ReliefD efendants,untilfurther

   Order ofthisCourt.

                                                  V.

                                         Sw orn A ccountine

          Enter an Order directing D efendants and ReliefDefendantsto tile w ith thisCourtand

   serveupontheCommission,withinthree(3)businessdays,aswol'naccountingofa11assetsand
   liabilities,including a1lm oniesand realproperty directly orindirectly received from investors

   and a11usesofinvestor funds.

                                                 V l.

                                      Preservation ofEvidence

          Enter an Orderpreventing D efendants and ReliefD efendantsfrom destroying,altering,

   concealing orotherwise interfering w ith the accessofthe Com m ission to relevantdocum ents,

   booksand records.

                                                 V I1.

                                        Expedited D iscoverv

          Enteran Orderauthorizing expedited discovery.




                                                 25
Case 1:19-cv-24713-KMW Document 1 Entered on FLSD Docket 11/14/2019 Page 26 of 26




                                             5JIIl.

                                    O rder to Show C ause

          Enteran Orderdirecting Defendantsand ReliefD efendantsto show causewhytheOrder

   restrainingtheirconductshouldnotbeconvertedintoapennanentinjunction.
                                   D em and for Jurv T rial

          TheCommissionherebydemandsatrialbyjuryonanyandallissuesinthisaction so
   triable.


   Dated:Novem be     ,2019
                                    Respectfully subm itted,
                                               A
                                    By:
                                       DanielM aher
                                       A ssistantChiefLitigation Counsel
                                        S.D.Fla.No.A5542597
                                        DirectDial:(202)551-4737
                                        Email:maherd@ sec.Mov
                                        Lead Attorney to be N oticed

                                        Brianna R-ipa
                                        SeniorCounsel
                                        S.D .Fla.N o.A 5502598
                                        DirectDial:(202)551-7585
                                        Email:dpab@ sec.gov
                                        A ttorney to be N oticed

                                        Attonw ys forPlaintiff
                                        UN IT ED STA TES SEC UR ITIE S AN D
                                        EX C H A N G E CO M M ISSIO N
                                        100 F StreetN E
                                        W ashington,D C 20549
   OF COU N SEL:
   Jan M .Folena
   Am y L.Friedm an
   Carolm M .W elshhans
   U .S.Securitiesand ExchangeCom m ission
   100 F Street,NE
   W ashington,DC 20549


                                              26
